Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s argument, pages 2-4, directed to the priority claim is persuasive.  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.
ALLOWANCE
Claims 1, 2, 6-11, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “adjusting a size of each data element comprises the processor, for each data element exceeding the specified limit, iteratively: deleting a trailing character of a data element to produce a reduced-sized data element; comparing the reduced-sized data element to the specified limit, and repeating the deleting and comparing until the specified limit is reached,” as set forth in claims 1 and 10.
The closest prior art, Cochran (US 5,768,581A) in view of Cochran et al. (US 4,879,648) and Szabo (US 5966126) does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152